Title: John Adams to Abigail Adams, 16 February 1780
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Hotel De Valois Feb. 16. 1780

I have the Honour to be lodged here with no less a Personage than the Prince of Hesse Castle Cassel, who is here upon a Visit. We occupy different Apartements in the same House and have no Intercourse with each other to be sure: but some Wags are of Opinion, that if I were authorized to open a Negotiation with him, I might obtain from him as many Troops to fight on our Side the Question, as he has already hired out to the English against Us.
I have found every Thing agreable here as yet: The Children are happy in their Academy, of which I send you the Plan inclosed.
The English bounce a great deal about obtaining seven Thousand Troops from the pety german Princes and ten Thousand from Ireland to send to America: but this is only a Repetition of their annual Gasconade. We are in Pain for Charlestown S.C. being apprehensive that they have made or will make an Effort to obtain that: which will be a terrible Misfortune to that People and a great Loss to the United States: but will be no lasting Advantage to our Ennemies.
The Channel of Correspondence you propose by Way of Bilbao and Cadiz will bring me many Letters no doubt, and I have received one of the 10 Decr. but the Postage is so expensive, being obliged to pay forty four Livres for the Packet that came with yours, that I would not advise you to send any Thing that Way unless it be a single Letter, or any Thing material in the Journals of Congress, or Letters from my friends in Congress or else where that contain any thing particularly interesting. The House of Joseph Guardoqui and Sons have sent to you by Capt. Babson of Newbury Port belonging to Mr. Tracy, some necessaries for the family, and you may write to Mr. Guardoqui, for any Thing you want, by any Vessell belonging to your Uncle, to Mr. Jackson or Mr. Tracy, provided you dont exceed one hundred Dollars by any one Vessell. Mr. Guardoqui will readily send them and draw upon me for the Money.
I had a great deal of Pleasure in the Acquaintance of this Family of Guardoqui’s and was treated by them with the Magnificence of a Prince. They will be very glad to be Usefull to you in any Thing they can do. You will remember however that We have many Children, and that our Duty to them requires that We should manage all our Affairs with the strictest Oeconomy. My Journey through Spain, has been infinitely expensive to me, and exceeded far my Income. It is very ex­pensive here and I fear, that I shall find it difficult to make both Ends meet, but I must and will send you some thing for necessary Use by every Oportunity.
If Mr. Lovell does not procure me the Resolution of Congress I mentioned to him, that of drawing on a certain Gentleman or his Banker, I shall soon be starved out. Pray mention it to him.
If you should have an Inclination to write to Cadiz, for any Thing by any Vessell going there, Mr. Robert Montgomery, who is settled there I fancy would chearfully send it you, and draw upon me in Paris for his Pay. If any Vessell should go to Corunna, Mr. Michael Lagoanere would do the same, but this is not a likely Way.
I shall write as often as possible: but Conveyances will be very rare, I fear.

I am as I ever was and ever shall be Yours, Yours, Yours.

